Title: To Benjamin Franklin from David Welsh, 6 July 1778
From: Welsh, David
To: Franklin, Benjamin


Honourable Sir
Amsterdam July 6th 1778
I have had the luck of getting A Quainted with Monsieur Le Grand last Sattyday whear as I maid my Cais knowen to him but he enformed me that he could not Suppley me with a Suffiecensey to Pay off my board and Carrey me to France with out Acquainting of you and receiving your Approbation of the same. He was kind Enouf to give me 2 Ducketts to pay for my washing and other Small Expences. Mr. Hope has Enformed me that his friend in Paris had Delivired you the letter himself which gives me A great deal of Uneaseness that I have not had aney Assistiance from you as I am in A Strange place and neither Cash or friends. My last I have enclosed to you in Mr. Godeats letter by which I hope to receive your assistiance before you receive this. I hope Sir that will not loose now time after receiving this as I am in Much distress onley haveing what Cloas I got on My back. Sir I hope you doant reflect on me on the Account of my Misfortune In regard of the Prias I lost comeing to Bördix or in letting Allert Cutter take us. Sir I Can vendicate my Honour and Conduct Whilst I served on board the Lexington as Soon As Called on. If I doant recive aney assistiance from you before the meddle of nixt week I shall be badley off as my Landladey Expectes by that time if you entend do aney thing for me you will doe it. Sir I hope your Humanietey will not fail in assisting me as soon as Posseable in my Distress. If you would be pleased to Send me A few lines so as I may know whear to proceed two. I lodge at Ann Magrath at the last Bible Warmer Street. Sir with Granting this request I remain Your Most obedient and Humble Servant
David WelshFormerly Second Leoutt. of the Lexington
 
Addressed in another hand: To / His Excellency Doctr Francklin / Minister Plenipotentiary of / the United States of America. / Passy
Notation: David Welsh July 6. 1778.
